Judge Underwood
delivered the Opinion of the Court.
Buford and Edwards executed their note to Cotton, who, ¡thereafter, without the privity, consent or authority, of Edwards, made an addition to the note above the signatures of the drawers to tins etiect: this note sba[J bear interest from this date at twelve per cent.” V Afterwards, the addition was erased, and suit brought pn the note. The question is, whether such addition and erasure destroyed the note.. .
So long as the addition remained, there can be no doubt, that the note, according to its import, was not obligatory on Edwards. When the addition was erased, did that circumstance impart validity to the note ? An obligation once destroyed, so that it is no longer binding, cannot, in the nature of things, be resuscitated without the consent of the obligor. It must be done by a new contract to which the obligor is a party.
The case of Letcher vs. Bates, 6 J. J. Mar. 525, shews what acts will vitiate a deed.
Judgment affirmed, with costs.